     Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS


                                               )
In re:                                         )
                                               )
SANCHEZ ENERGY CORPORATION, et                 )
al.,                                           )
                                               )   Civil Action Nos. 4:21-cv-
                                                   01069 & 4:21-cv-01071
                                               )
                   Debtors.                    )   Hon. Lee H. Rosenthal, C.J.
                                               )   Bankruptcy Case No. 19-34508
                                               )   (MI)
                                               )
                                               )
                                               )
WILMINGTON SAVINGS FUND                        )
SOCIETY FSB and SECURED NOTES AD               )
HOC GROUP/DIP LENDERS et al.,                  )
                                               )
                    Appellants,                )
                                               )
                                               )
v.                                             )
                                               )
DELAWARE TRUST COMPANY, in its                 )
capacity as Lien-Related Litigation Creditor   )
Representative,                                )
                                               )
                                               )
                   Appellee.                   )


UNOPPOSED JOINT MOTION TO STAY APPEALS PENDING MEDIATION
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 2 of 12




                 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Appellant states that it is an ad hoc group of certain

unaffiliated funds, accounts, and/or managers of funds or accounts, as beneficial

holders of Secured Notes Claims,1 and as lenders under the DIP Credit Agreement

(as defined in the Plan) (collectively, the “Secured Notes Ad Hoc Group/DIP

Lenders”).

      The Secured Notes Ad Hoc Group/DIP Lenders consists of the following:

      (i) Apollo Commodities Management, L.P. certifies that it is an affiliate of

Apollo Global Management, Inc. (“AGM”). AGM’s Class A common stock is

publicly traded on the New York Stock Exchange (NYSE: APO). BRH Holdings

GP, Ltd. owns AGM’s only outstanding share of Class B common stock. No other

corporation owns 10% or more of any class of AGM’s common stock.

      (ii) Capital Research and Management Co., acting on behalf of certain funds

and/or accounts, certifies that its parent company is The Capital Group Companies,

Inc., which is not publicly held.




1
 As defined in the Second Amended Joint Chapter 11 Plan of Reorganization of
Sanchez Energy Corporation and Its Debtor Affiliates, dated April 30, 2020
[Docket No. 1205] (the “Plan”).

                                        2
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 3 of 12




        (iii) Cross Ocean Partners Management LP certifies that it has a single

general partner, Cross Ocean Partners Management GP LLC, which is not publicly

held.

        (iv) Fidelity Management & Research Company, LLC, on behalf of certain

funds and accounts, certifies that it is wholly owned by FMR LLC which is not

publicly held.

        (v) The Northwestern Mutual Life Insurance Co. certifies that it does not

have a parent company and no publicly-held corporation owns 10% or more of its

equity interests.

        (vi) Orbis Investment Management Limited (as agent for and on behalf of

certain funds) certifies that over 90% of its voting interests are beneficially owned,

indirectly, by its parent entity, Allan & Gill Gray Foundation, which is not publicly

held.

        (vii) Southpaw Credit Opportunity Master Fund, L.P. certifies that it has a

single general partner, Southpaw GP LLC. Southpaw GP LLC does not have a

parent company, and no publicly-held corporation owns 10% or more of its equity

interests.

        Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure,

Appellant Wilmington Savings Fund Society, FSB states that its corporate parent is

WSFS Financial Corporation, a publicly held corporation.

                                          3
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 4 of 12




      Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure

Appellee Delaware Trust Company, in its capacity as Lien-Related Litigation

Creditor Representative, states that its corporate parent is Corporation Service

Company, a privately held corporation which owns 100% of its stock. There is no

publically traded corporation which owns 10% or more of Delaware Trust

Company’s stock.




                                       4
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 5 of 12




      In accordance with Fed. Bankr. R. Proc. 8011 and Local Rule 7.2,

Appellants Secured Notes Ad Hoc Group/DIP Lenders and Appellant Wilmington

Savings Fund Society, FSB (the “DIP Agent”) in its capacity as Administrative

Agent and Collateral Agent for the Amended and Restated Senior Secured Debtor-

in-Possession Term Loan Credit Agreement, dated as of January 28, 2020, by and

among Sanchez Energy Corporation, as borrower, and each of the other applicable

Debtors, as guarantors, and each of the lenders from time to time party thereto, and

the DIP Agent (the “DIP Credit Agreement”), and Appellee Delaware Trust

Company, in its capacity as Lien-Related Litigation Creditor Representative

(“Creditor Representative”), jointly move to stay this appeal pending mediation in

the bankruptcy court.

                                BACKGROUND

      1.    In August 2019, Sanchez Energy Corporation, along with ten of its

affiliates (collectively “Sanchez”), filed petitions under chapter 11 of the

Bankruptcy Code. Dkt. No. 1.2 Sanchez is an upstream oil and gas producer.

Before the petition date, Sanchez issued $500 million of Senior Secured First Lien

Notes (“Secured Notes”). Dkt. No. 1658 at 4. As collateral for the Secured Notes,



      2
          Citations to Dkt. Nos. are to the bankruptcy court’s docket for In re
Sanchez Energy Corporation, et. al., Case No. 19-3450, pending in the United
States Bankruptcy Court for the Southern District of Texas.


                                         5
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 6 of 12




Sanchez granted the Senior Noteholders a first-priority lien on substantially all of

its assets. Dkt. No. 1658 at 4-5. Among the assets were numerous oil and gas

leases located in south Texas. In April 2018, Sanchez and the Collateral Trustee

under the Senior Note Indenture Agreement, Royal Bank of Canada, executed 18

Deeds of Trust granting liens on Sanchez Assets situated in 10 Texas counties.

Dkt. No. 1658 at 5-6.

      2.     Following the petition date, Sanchez sought and received approval to

obtain debtor-in-possession (“DIP”) financing from certain of the Secured

Noteholders (“DIP Lenders”). Sanchez pledged certain property as collateral for

the DIP financing as provided in a Final DIP Order (“DIP Collateral”). Dkt.

No. 865 at 22. The DIP Collateral included both property encumbered by the

Senior Noteholders’ liens, as well as any unencumbered property. Dkt. No. 865 at

22. However, the DIP Collateral excluded certain assets, including “causes of

action under sections 502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code,

or any other avoidance actions (collectively, “Avoidance Actions”) or the proceeds

thereof,” with the exception of a portion of recoveries against parties other than the

holders of the Secured Notes. Id. at 21; see also id. 22-23.

      3.     On April 30, 2020, the bankruptcy court confirmed the Sanchez

chapter 11 plan of reorganization (“Plan”). Dkt. No. 1212. The Plan established

the Lien-Related Litigation to resolve various disputes between the DIP Lenders,

                                          6
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 7 of 12




Secured Noteholders, and unsecured creditors. The Plan appointed a Lien-Related

Litigation Creditor Representative, which is the Appellee in this appeal. Dkt. No.

1205 at 7. The Lien-Related Litigation involves three Phases. Dkt. No. 1205 at

21. Phase 1 required the bankruptcy court to interpret the meaning of certain

provisions of the Final DIP Order and Plan. Phase 2 involved the existence,

validity, perfection and avoidance of liens on the Challenged Leases. And Phase 3

will resolve, among other things, any valuations necessary in light of the

bankruptcy court’s resolutions of the first two phases. Dkt. No. 1205 at 21.

      4.    On August 14, 2020, the bankruptcy court entered a bench ruling,

resolving Phase 1 of the Lien-Related Litigation. Dkt. No. 1599. On March 10,

2012, the bankruptcy court entered an order and memorandum opinion resolving

Phase 2 of the Lien-Related Litigation. Dkt. Nos. 1847-1848. In that order and

opinion, the court held, among other things, that “three Challenged Leases are not

referenced with reasonable certainty” in the “Deeds of Trust” and that “[t]he liens

on those three Leases may be avoided.” Dkt. No. 1847 at 1-2.

      5.    On March 24, 2021, the DIP Agent and the Secured Notes Ad Hoc

Group/DIP Lenders appealed.       Dkt. Nos. 1859, 1860 (the “Appeals”).        The

Creditor Representative asserts that (1) the Appeals are interlocutory and not in

compliance with 28 U.S.C. § 158(a)(3) and Bankruptcy Rule 8004, and (2) the DIP

Agent does not have standing to participate in the Appeals.

                                         7
    Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 8 of 12




      6.      The parties have agreed to mediation.        On March 26, 2020, the

bankruptcy court issued an Order Appointing Chief Judge David R. Jones as

Mediator. Dkt. No. 1094. Mediation is expected to occur in the coming months.

                 A STAY OF THE APPEAL IS WARRANTED

      7.     Under Federal Rules of Bankruptcy Procedure 9006 and 8018, this

Court may, for cause shown, enlarge the time for required actions under the

Bankruptcy Rules, including the time for briefing a bankruptcy appeal.

      8.     The parties are set to engage in mediation in the bankruptcy court in

the coming months. If the mediation is successful, it will result in a global

resolution that will render the Appeals unnecessary. Staying the Appeals pending

mediation would thus preserve judicial resources.           If mediation concludes

unsuccessfully, the parties will promptly inform this Court and ask to lift the stay.

                              RELIEF REQUESTED

      7.     Because a stay of this appeal is an efficient and economical alternative

to proceeding with the appeal at this time, the DIP Agent, the Secured Notes Ad

Hoc Group/DIP Lenders, and the Creditor Representative respectfully ask the

Court to enter the proposed order staying the Appeals and all appellate deadlines

until further order from this Court.




                                          8
Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 9 of 12




                              /s/ James W. Walker (with permission)
                              James W. Walker
                              Texas Bar No. 20709600
                              Southern District of Texas Bar No. 13776
                              Cole Schotz P.C.
                              901 Main Street, Suite 4120
                              Dallas, TX 75202
                              (469) 557-9391
                              (469) 557-0361 (fax)
                              jwalker@coleschotz.com

                              -and-

                              Jonathan I. Levine (admitted pro hac vice)
                              Jeffrey A. Fuisz (admitted pro hac vice)
                              ARNOLD & PORTER KAYE SCHOLER
                              LLP
                              250 West 55th Street
                              New York, New York 10019
                              Email: jonathan.levine@arnoldporter.com
                                      jeffrey.fuisz@arnoldporter.com
                              Telephone: (212) 836-8000
                              Facsimile: (212) 836-8689

                              -and-

                              Ginger Clements (admitted pro hac vice)
                              ARNOLD & PORTER KAYE SCHOLER
                              LLP
                              70 West Madison Street, Suite 4200
                              Chicago, Illinois 60602-4231
                              Email: ginger.clements@arnoldporter.com
                              Telephone: (312) 583-2300
                              Facsimile: (312) 583-2360


          Counsel for Wilmington Savings Fund Society, FSB

                   Additional Counsel Listed Below
   Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 10 of 12




/s/ Patricia B. Tomasco (with permission)
QUINN EMANUEL URQUHART & SULLIVAN
Patricia B. Tomasco (TX 01797600)
Attorney-in-Charge
711 Louisiana Street, Suite 500
Houston, Texas 77002
Telephone: (713) 221-7000
Facsimile: (713) 221-7100
Email: pattytomasco@quinnemanuel.com

Benjamin I. Finestone (pro hac vice pending)
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100
Email:benjaminfinestone@quinnemanuel.com

K. John Shaffer (pro hac vice pending)
65 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Facsimile: (212) 443-3100
Email: johnshaffer@quinnemanuel.com

Of Counsel

  Counsel for Appellee Delaware Trust Company, in its capacity as Lien-Related
                       Litigation Creditor Representative
   Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 11 of 12




                      CERTIFICATE OF COMPLIANCE

      This motion complies with Federal Rule of Bankruptcy Procedure 8013(f)(3)

because it contains 896 words, excluding the parts of the opposition exempted

Federal Rule of Bankruptcy Procedure 8015(g), as determined by the

word-counting feature of Microsoft Word.

      This motion complies with the typeface requirement of Federal Rule of

Bankruptcy Procedure 8015(a)(5) and the type style requirements of Federal Rule

of Bankruptcy Procedure 8015(a)(6) because it has been prepared in a

proportionally spaced typeface, including serifs, using Microsoft Word 2016 in

Times New Roman 14-point font.


Dated: May 19, 2021                                /s/ James W. Walker
                                                     James W. Walker
   Case 4:21-cv-01069 Document 15 Filed on 05/19/21 in TXSD Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court for the United States District Court for the Southern District of Texas by

using the CM/ECF system on May 19, 2021.

      I certify that all participants in the case are registered CM/ECF users and

that service will be accomplished by the CM/ECF system.


Dated: May 19, 2021                                    /s/ James W. Walker
                                                       James W. Walker
